n
                                f%F--\114)NT\:11
                                 UkAUA (dIAL                                               04/20/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0611


                                        DA 20-0611
                                                                       FLED
TERRY WALLACE,
                                                                       APR 1 9 2021
             Plaintiff and Appellant,                               Bowen Greenwood
                                                                  Clerk of Supreme Court
                                                                     State of Montana

      v.
                                                                   ORDER
 LAW OFFICE OF BRUCE SPENCER,PLLC,
,LPH,INC, a Montana Corporation, GEISZLER
 STEELE,PC, and John Does 1-5,

             Defendants and Appellees.



       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant's opening brief
filed on April 19, 2021, this Court has determined that the brief does not comply with the
Rules and must be resubmitted. We note the table of contents of the Appellant's opening
brief indicates his brief contains 17 pages, however the brief submitted to the Court
abruptly stops on page 16.
       M. R. App. P. 10(4) requires a certificate of service in the form of a statement of
the date and manner of service and of the names and addresses of the persons served.
The Appellant's opening brief does not contain a certificate of service.
       M. R. App. P. 11(4)(e) requires a certificate of compliance, which states the
document's line spacing and that the document complies with word and/or page count
limits. The Appellant's opening brief does not contain a certificate of compliance.
      M. R. App. P. 12(1)(h) requires a short conclusion stating the precise relief sought.
The Appellant's opening brief does not contain a conclusion.
      M. R. App. P. 13(2) requires a signed original and 9 copies of the brief. The
Appellant's opening brief is not signed.
Therefore,
      IT IS ORDERED that the signed original and nine copies of the referenced brief
be returned for revisions necessary to comply with the specified Rules;
      IT IS FURTHER ORDERED that a signed original and nine copies of the revised
brief ordered herein be filed within ten (10) days of the date of this Order with the Clerk
ofthis Court and that one copy of the revised brief be served on each counsel of record;
      IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
      IT IS FURTHER ORDERED that the postage costs for retuming the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
      IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M.R. App. P. 13 shall run from the date offiling of the revised brief.
      The Clerk of this Court is directed to mail a true copy of this Order to Appellant
and to mail a true copy ofthis Order to all counsel upon whom the brief was served.
      DATED this 7041`day of April, 2021.
                                                        For the Court,



                                                        B              Justice